Citation Nr: 0312615	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a shortened right 
leg due to an electrical shock.

2.  Entitlement to service connection for a right ankle 
disability due to an electrical shock.

3.  Entitlement to service connection for bilateral leg 
neuropathy due to an electrical shock.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision that, in 
pertinent part, denied the veteran's claims for service 
connection for a shortened right leg, a right ankle 
disability and bilateral leg neuropathy, all due to an 
electrical shock.  

In its December 2002 decision, the Board concluded that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for a chronic heart 
disability due to an electrical shock, or for a pulmonary 
disability due to an electrical shock.  In addition, the 
Board held that new and material evidence had not been 
submitted to reopen a claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for diabetes 
mellitus as a result of treatment at a Department of Veterans 
Affairs (VA) facility in 1965 and 1966.  This decision, 
accordingly, is limited to the issues set forth on the 
preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), the Board requested that a VA 
examination be performed.  This was accomplished in March 
2003.  The RO has not had the opportunity to readjudicate the 
issues on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

As noted above, a VA examination was conducted in March 2003.  
The examination report indicates that the veteran asserted 
that he sustained a high voltage shock during service, and 
that he had experienced difficulty with numbness in his lower 
extremities from the mid-thigh on down since that incident.  
The examiner stated that he reviewed the claims folder 
following the examination and contacted the veteran by 
telephone.  At that time, the veteran confirmed the presence 
of symptoms in the lower extremities, including numbness and 
weakness since the in-service electrical injury.  The 
examiner concluded that the veteran had had some 
neuromuscular symptoms in the lower extremities related to 
the shock and that they had persisted and contributed to the 
veteran's current complaints in the lower extremities.  The 
Board observes, however, that a review of the available 
service medical records fails to disclose any support for the 
veteran's allegations that he sustained an electrical shock 
injury in service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The claims folder should be referred 
to the examiner who conducted the March 
2003 VA examination, and he should be 
requested to specify the evidence he used 
to conclude that the veteran sustained an 
electrical shock injury during service.  
If the examiner is unavailable, the 
claims folder should be sent to another 
physician who should provide an opinion, 
based on the evidence of record, as to 
whether it is at least as likely as not 
that the veteran has bilateral leg 
neuropathy that is related to a claimed 
electrical shock injury during service.  
If additional examination of the veteran 
is required, such should be scheduled by 
the RO.  The rationale for any opinion 
expressed should be set forth.

3.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




